DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wunning (US 20100092897 A1).
Regarding claim 1, Wunning discloses a recuperative gas burner, comprising 
a combustion chamber (15); 
a burner tip (nozzle outlet for outputting air and fuel) providing an outlet opening (17) of the combustion chamber; 
a gas supply (a fuel supply is disclosed, but fuel gas is not disclosed) for combustion gas having a first gas supply duct (space defined within pipe 22 +duct with valve 23) and a second gas supply duct (space defined within pipe 10 + duct with valve 12) (note: the ducts are capable of supplying gaseous fuel), wherein the combustion gas is provided to the combustion chamber through the first gas supply duct (para. 25), wherein combustion gas is provided to the burner tip through the second gas supply duct; 
an air supply for combustion air (para. 24); 
an exhaust gas flow channel for exhaust gas, wherein the exhaust gas flow channel and the air supply are configured such that combustion air is heated by the exhaust gas (para. 28), wherein the air supply comprises an inner air supply chamber (chamber defined by duct 19) with a first inlet (20) for combustion air, wherein the inner air supply chamber is configured to provide combustion air to the combustion chamber (para. 24); 
the air supply comprising an outer air supply chamber (chamber defined by outer pipe 5/recuperator outer pipe, see para. 28) with a second, separate inlet (8) for combustion air, wherein the outer air supply chamber is configured to provide combustion air to the burner tip (para. 28), wherein the outer air supply chamber is positioned between the exhaust gas flow channel (exhaust gas flow channel = channel between the recuperator’ s exterior side and the inner wall 4) and the inner air supply chamber (25) (see para. 28),
wherein the recuperative gas burner is operable in at least one mode (mode a) from among a plurality of operation modes (para. 29) when a process temperature (measured by sensor 31, see para. 27) within a process chamber (2) is at least one of below a temperature threshold according to a self-ignition temperature of the combustion gas [see para. 29 disclosing a mode (a) where air and a second fuel are supplied through the burner at a temperature below T1, which is below a self-ignition temperature T2 (para. 30), and where ignition pulses are generated to ignite the fuel-air mixture].  
Regarding claim 3, Wunning discloses wherein the outer air supply chamber (chamber defined by duct 5) of the air supply comprises at least one outlet opening (16) positioned circumferentially or concentrically around the outlet opening of the combustion chamber (17) (see Figs. 1, 2).  
Regarding claim 5, Wunning discloses wherein: 
the gas supply comprises a first pipe (22) and a second pipe (10), 
the first pipe (22) is positioned circumferentially or concentrically around the second pipe (10) such that an inner gas flow channel provided by the second pipe provides the second gas supply duct and an outer gas flow channel provided between the second pipe and the first pipe provides the first gas supply duct (Figs. 1, 2); and 
the inner air supply chamber (chamber defined by duct 19) of the air supply is positioned circumferentially or concentrically around the first pipe of the gas supply.  
Regarding claim 6, Wunning discloses wherein the inner gas flow channel provided by the second pipe (10) comprises at least one outlet opening (18) positioned within the outlet opening of the combustion chamber (15, Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wunning (US 20100092897 A1) in view of Blackman (US 4038022 A).
Regarding claim 2, Wunning discloses wherein:Page 2 of 2 U.S. Patent Appication Serial. 16/668,797the outer air supply chamber (chamber defined by duct 5) of the air supply is positioned circumferentially or concentrically around the inner air supply chamber (19) of the air supply EXCEPT the exhaust gas flow channel is positioned circumferentially or concentrically around the outer air supply chamber of the air supply.  
However, Blackman teaches a recuperator comprising an exhaust gas flow channel (18, Figs. 1, 2) that is positioned circumferentially or concentrically around the outer air supply chamber (20) of the air supply.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Wunning wherein the exhaust gas flow channel is positioned circumferentially or concentrically around the outer air supply chamber of the air supply.  The motivation to combine is so that there is maximum surface area for the air to be preheated by the exhaust gas.  
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wunning (US 20100092897 A1).
Regarding claim 4, Wunning fails to disclose wherein the at least one outlet opening of the outer air supply chamber is dimensioned to provide a defined portion of between 70% and 90% of the combustion air required at full or maximum burner load above a temperature threshold.  
However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, the amount of air for full combustion affects the flame temperature (Wunning, para. 7).  Wunning teaches that it is desirable that high temperatures do not occur locally because it creates high NOx (para. 7).  Therefore, the claimed percentage of combustion air and threshold temperature is a results-effective variable that affects the level of NOx emissions produced.  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wunning (US 20100092897 A1) in view of Smirnov (US 20140080072 A1).
Regarding claim 7, Wunning discloses wherein:
the outer gas flow channel provided between the second pipe (10) and the first pipe (22) comprises at least one outlet opening for the first gas supply duct to provide gas into the combustion chamber (para. 25); 
the inner air supply chamber (chamber defined by duct 19) of the air supply comprises at least one outlet opening (outlet/downstream end of duct 19,see Fig. 1) providing air into the combustion chamber (15); 
the at least one outlet opening of the first gas supply duct (space defined within pipe 22)  and the at least one outlet opening of the inner air supply chamber both provide an inlet of the combustion chamber.
Wunning fails to disclose:
wherein the inner air supply chamber outlet opening is positioned around the outlet opening of the first gas supply duct
Smirnov teaches a burner comprising an inner air supply chamber outlet opening (58, Fig. 2) that is positioned around the outlet opening ( 66) of the gas supply duct.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Wunning wherein the inner air supply chamber outlet opening is positioned around the outlet opening of the first gas supply duct, so that there is thorough mixing of the fuel and air. The result is more complete combustion.  



Response to Arguments
Applicant's arguments filed 11/26/2021 have been fully considered but they are not persuasive. Please see the rejection of claim 1 discussing how Wunning teaches all of the limitations of claim 1.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762